Mr. Presiding Justice Horton delivered the opinion of the court. This suit was brought by appellant against appellees to recover damages for the death of Kittie Landgraf. Appellees were the owners of a building in Chicago which was destroyed by fire November 22, 1895. A part of the fourth floor was occupied by A. Stein & Company, by whom the deceased was employed. In attempting to escape Kittie Landgraf fell or jumped from a window in that part of said building occupied by Stein & Company, and was killed. At the conclusion of the testimony offered on behalf of appellant tho court at the instance of appellees instructed the jury in writing to return a verdict of not guilty. On behalf of appellant it is contended that said building was used for manufacturing purposes and had not as many fire escapes as the law required. On behalf of appellees it is claimed that said building was not used for such purposes, and that there were two properly constructed fire escapes upon said building, which fully met all the requirements of the statute. It is also contended by counsel for appellees that the lack of fire escapes was not the proximate cause of death complained of and that therefore appellant can not recover even if it be considered that the law in regard to the number of fire escapes had not been complied with. The fire escape upon the west wall of said building connected directly with the space on the fourth floor occupied by Stein & Company, where the deceased was working. At said fire escape there was a double window provided with iron shutters, opening outward, and which were under the control of said Stein & Company. The shutter on the south half of said double window was kept closed by Stein & Company. The shutter on the other half was opened every morning by the shipping clerk in the employ of Stein & Company. Access to the south half of said double window "was obstructed on the interior by shelving used by, and under the exclusive control of Stein & Company. In front of the north half of said window was a packing table used by said shipping clerk. The fire escape was so constructed as to be reached from either or both of said windows when there was no interior obstruction. The only neglect charged" to appellees- by counsel for appellant is that they failed to provide said building with the number of fire escapes required by the statute. But that is not alone sufficient to support the claim against appellees. It must also appear that the alleged neglect was the proximate cause of the injury for which it is sought to charge appellees. L. S. & M. S. Ry. Co. v. Parker, 131 Ill. 557, 566; C. B. & Q. R. R. Co. v. Van Patten, 64 Ill. 510, 514; I. & St. L. R. R. Co. v. Blackman, 63 Ill. 117, 120; C. & R. I. R. R. Co. v. McKean, 40 Ill. 218, 229. It appears that the proximate cause of the death of appellant’s intestate was the obstruction of said double window by Stein & Company, or an accident in connection with the use of the fireman’s ladder; but it nowhere appears that such death was the result of any negligence on the part of appellees, or of any person for whose acts or omissions appellees can be held to respond. The judgment of the Circuit Court must be affirmed.